Citation Nr: 1002477	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-11 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for impotence, claimed 
as secondary to service-connected lumbar spine disorder.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

3.  Entitlement to an increased rating for peroneal 
tendonitis of the right ankle, rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to June 1998.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from November 2005 and May 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  

The Board returned the case for additional development in 
April 2009.  At that time the issues of service connection 
for a cervical spine disorder and a total rating based on 
individual unemployability due to service-connected 
disabilities were before the Board, but following the Board's 
April 2009 action, the RO granted these claims.  Accordingly, 
they are no longer on appeal.  


FINDINGS OF FACT

1.  Impotence is causally or etiologically related to the 
Veteran's service-connected lumbar strain with degenerative 
discopathy, L4-5 and L5-S1. 

2.  The Veteran has lost use of a creative organ as a result 
impotence associated with the service-connected lumbar strain 
with degenerative discopathy.

3.  The Veteran has motion of his right ankle and does not 
have ankle ankylosis, in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  



CONCLUSIONS OF LAW

1.  Impotence is proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2009).

2.  The criteria for SMC based on loss of use of a creative 
organ have been met.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(a) 
(2009).

3.  The criteria for a disability rating in excess of 20 
percent for peroneal tendinitis of the right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71, 4.71a, 
Diagnostic Code 5270 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June and August 2005, December 2006 and 
September 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the VA has obtained service treatment records; 
assisted the Veteran in obtaining evidence; afforded the 
Veteran examinations in 2007 and 2009; obtained medical 
opinions as to the etiology and severity of disabilities; and 
afforded the Veteran the opportunity to give testimony before 
the Board.  

Further, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  


Service Connection for Impotence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Any increase in severity of a non-service connected disease 
or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the 
natural progress of the nonservice connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, service connection is in effect for adjustment 
disorder associated with lumbar strain, lumbar strain with 
degenerative discopathy, right ankle ankylosis, residuals of 
a right shoulder injury, and cervical spine disorder.  The 
Veteran claims that he is impotent due to his 
service-connected lumbar spine disability.  

In August 2008, a VA physician indicated that the Veteran did 
not have erectile dysfunction due to back problems, but that 
it could be due to medical problems or medications.  In May 
2009, a VA genitourinary examiner noted that the Veteran has 
chronic low back problems for which he takes hydrocodone, 
muscle relaxants, Lyrica, tramadol, and now Wellbutrin.  The 
examiner noted that the Veteran stated that in 1999 or 2000, 
he began to have problems with inability to get an erection.  
The Veteran stated that this had started at the same time as 
he began to have more problems with his low back pain.  The 
Veteran denied nocturnal erections.  The examiner reported 
that the etiology of the Veteran's impotence was difficult to 
say without resorting to speculation, but that it was as 
likely as not that his impotence could be a result of the 
medications and the Veteran's chronic back pain, which 
coincided by history with his problems with his impotence.  A 
review of VA medical records reveals complaints that the 
Veteran's low back pains were becoming worse for 6 months in 
May 2001.  

Based on the evidence, the Board will grant service 
connection for impotence.  It appears that it is at least as 
likely as not that it was caused by back pain or medication 
for the Veteran's service-connected lumbar spine disorder.  
Reasonable doubt is resolved in the Veteran's favor.  


SMC for Loss of Use of a Creative Organ

VA law provides that entitlement to special monthly 
compensation is warranted if a Veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

VA regulations provide that loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be established when 
examination by a board finds that: (a) The diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
The diameters of the affected testicle are reduced to one- 
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by a veteran, establishes the 
absence of spermatozoa.  When loss or loss of use of a 
creative organ resulted from wounds or other trauma sustained 
in service, or resulted from operations in service for the 
relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted.  38 C.F.R. 
§ 3.350(a)(1).

In this case, the Board finds that special monthly 
compensation is warranted based on loss of use of a creative 
organ.  By this decision, the Veteran is service connected 
for impotence, and a VA genitourinary examiner in May 2009 
found that he has erectile dysfunction with total impotence.  
The Veteran had denied having an erection since 1999.  Since 
the preponderance of the evidence indicates that the Veteran 
has total impotence, special monthly compensation is 
warranted for loss of use of a creative organ.  


Evaluation of Right Ankle

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The Veteran's service-connected peroneal tendinitis of his 
right ankle had been rated under Diagnostic Code 5024-5271 at 
the time of the May 2007 adjudication.  However, Diagnostic 
Code 5271 does not have a higher rating than 20 percent, and 
neither do the other ankle rating codes besides Diagnostic 
Code 5270.  The Veteran's peroneal tendinitis of his right 
ankle is currently rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5270, which provides for a 
20 percent rating for ankylosis of the ankle when it is in 
plantar flexion, less than 30 degrees.  A 30 percent rating 
is warranted for it when the ankylosis is in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees.  

According to 38 C.F.R. § 4.71, Plate II, normal ankle 
dorsiflexion is from zero to 20 degrees, and normal ankle 
plantar flexion is from zero to 45 degrees.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on functional limitation.  Id.

On VA examination in January 2007, the Veteran complained of 
worsening right ankle region pain.  He was having 
intermittent pain over the medial ankle region, brought on 
with prolonged walking or standing for periods greater than 
30 minutes.  He reported locking but denied giving way.  
During flares, he would stop the offending activity, get off 
his feet, and take analgesics.  Examination revealed a normal 
gait and coordination and 5/5 strength in his lower 
extremities, without deficit.  The right ankle had no 
redness, swelling, heat, tenderness to palpation, or ligament 
laxity.  Dorsiflexion was to 20 degrees, with pain at 20 
degrees.  Plantar flexion was to 40 degrees, with pain at 40 
degrees.  Eversion was to 10 degrees, with pain at 10 
degrees, and inversion was to 40 degrees, with pain at 40 
degrees.  There was no additional weakness, fatigability, 
incoordination, additional restricted range of motion or 
functional impairment upon repetitive stress testing.  X-rays 
of the right ankle were normal.  The diagnosis was residuals 
of right ankle peroneal tendinosis.  

On VA examination in May 2009, the Veteran complained of 
discomfort laterally in his right ankle, with the ankle 
wanting to roll into inversion.  Clinically, he got in and 
out of a chair without difficulty and walked with a normal 
gait.  (Another examiner in May 2009 stated that he walked 
with a limp but did not say what it was due to.)  There was 
no abnormality visible about the ankle.  There was pain over 
the anterior talofibular ligament and with inversion/eversion 
there were crepitations and tenderness over the peroneal 
tendons at the retinaculum just behind the lateral malleolus.  
Dorsiflexion was to 10 degrees, plantar flexion was to 25 
degrees, inversion was to 20 degrees, and eversion was to 0 
degrees.  The Veteran had marked pain on inversion stress 
indicating mild instability there.  X-rays of the right ankle 
were normal.  The diagnosis was chronic lateral instability 
of the right ankle, with peroneal tendonitis.  

Based on the evidence, the Board concludes that a rating 
higher than 20 percent is not warranted for the Veteran's 
service-connected right ankle peroneal tendinitis, even when 
38 C.F.R. §§ 4.40, 4.45 are considered.  The criteria for a 
30 percent rating are not met or nearly approximated.  The 
Veteran's right ankle range of motion has been fairly good 
and his gait has been mostly normal with normal coordination 
and 5/5 strength.  The pain and mild instability are 
adequately compensated by the 20 percent rating assigned.  
The degree of disability does not nearly approximate the 
criteria for the next higher rating.  Instead, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).  

Consideration has also been given to an extraschedular 
evaluation.  The provisions of 38 C.F.R. § 3.321 permit an 
extraschedular evaluation commensurate with the degree of 
disability shown when there is marked interference with 
employment or frequent periods of hospitalization.  However, 
no hospitalizations are shown and at the time of the 
Veteran's 2007 examination, he indicated that he had not lost 
any time from work due to his ankle.  He resigned in March 
2007 according to a statement received in July 2007, and the 
Board would observe that the Veteran was recently granted a 
total evaluation based on individual unemployability due to 
service connected disabilities as of April 10 2007.  



ORDER

Service connection for impotence as secondary to 
service-connected lumbar spine disorder is granted. 

SMC for loss of use of a creative organ is granted.  

An evaluation in excess of 20 percent for peroneal tendinitis 
of the right ankle is denied.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


